Resettled order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground that the record establishes that the appellant was not served with the summons. The record conclusively shows that Tow was not an officer of the appellant. Appeal from order of February 24, 1933, dismissed, without costs, as the appeal is rendered unnecessary by the foregoing decision. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.